EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement on FormS-8 (Nos. 333-128520, 033-64621, 333-44062 and 333-140329) of Synthetech, Inc. of our report dated June7, 2007, on our audit of the balance sheet of Synthetech, Inc. as of March31, 2007, and the related statements of operations, shareholders' equity, and cash flows for the year then ended appearing in the Annual Report on Form 10-K of Synthetech, Inc. for the year ended March31, 2007. /S/ PETERSON SULLIVAN PLLC June7, 2007 Seattle, Washington
